DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-3, 5-13, 17, 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10 of U.S. Patent No. 11,210,732 (hereinafter ‘732). Although the claims at issue are not identical, they are not patentably distinct from each other because they are viewed as doing the same thing: visualizing a wall covering on an image of a scene.

In regards to claim(s) 1, 5, 7, the tables below map correspondence between the limitations of the claims of the instant application and limitations of claims 1 of ‘732.
	
Claims 1, 5, 7 of Instant Application
Claim 1 of ‘732
(Claim 1) A method of visualizing a wall covering on an image of a scene, the method comprising:
A method of visualizing a wall covering on an image of a scene, the method comprising:
receiving a selection of an image of a scene;
receiving a selection of an image of a scene;
determining a wall plane in the image;
determining a wall plane in the image;
receiving a selection of one or more images of wall tiles to visualize in the image; and 
receiving a selection of one or more images of wall tiles to visualize in the image; and 
generating based on the selection of the one or more images of wall tiles, a tile template comprising a plurality of tiles arranged in a pattern; and 
generating an updated image of the scene by overlaying a visualization of the wall covering on the wall plane at least in part by overlaying the tile template onto the wall plane.
generating an updated image of the scene by overlaying on the determined wall plane, a visualization of the wall covering based, at least in part, on the selected one or more images of wall tiles, wherein generating the updated image of the scene comprises generating, based on the selection of one or more images of wall tiles, a tile template and overlaying the tile template on the determined wall plane,
(Claim 5) The method of claim 1, wherein generating the tile template comprises: determining a shape category of the one or more tiles in the one or more images of wall tiles; and generating the tile template based, at least in part, on the shape category.
wherein generating the tile template comprises: determining a shape category of one or more tiles in the selected one or more images of wall tiles, determining, based on the determined shape category, an overlap between tiles in the tile template, and generating the tile template based on the determined shape category and the determined overlap.
(Claim 7) The method of claim 5, further comprising: determining, based on the shape category, an overlap between tiles in the tile template; and generating the tile template based, at least in part, on the overlap.



In regards to device claim 17 and medium claim 20, claim(s) 17, 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 17, 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.	
	
Further, correspondence of the following dependent claims of the instant application can be made as follows:
claim(s) 2 to claim(s) 2 of ‘732; 
claim(s) 3 to claim(s) 3 of ‘732;
claim(s) 6 to claim(s) 4 of ‘732;
claim(s) 8 to claim(s) 5 of ‘732;
claim(s) 9 to claim(s) 6 of ‘732;
claim(s) 10 to claim(s) 7 of ‘732;
claim(s) 11 to claim(s) 8 of ‘732;
claim(s) 12 to claim(s) 9 of ‘732; and
claim(s) 13 to claim(s) 10 of ‘732.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In regards to claim 3, claim 3 recites the limitation "the selected image of the scene".  There is insufficient antecedent basis for this limitation in the claim or in the claim of which it depends, claim 1. In the interest of compact prosecution, Examiner is viewing claim 3 to be dependent upon claim 2, which an image of a scene is selected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ampollini et al. (US 2017/0214880 A1) in view of Mutton et al. (US 2013/0179841 A1).

In regards to claim 1, Ampollini teaches a method of visualizing a wall covering on an image of a scene, the method comprising:
determining a wall plane in the image of the scene (e.g. [0091]: at least one segmenting algorithm is used for identifying, by semantic coherence, the pixels of the image which belong to a pre-existing surface 8, for example a floor (see Fig.3), or a wall (see Fig.4) of the room 7);
receiving a selection of one or more wall tiles to visualize in the image (e.g. [0094]: the user can select, preferably using a menu displayed on the display 5, between different types of furnishing covering surface, stored in the memory 4, for replacing the pre-existing surface 8 identified previously; the user can select between different types of furnishing covering surfaces, for example tiles or parquet, selected from a database, to be superimposed on the pre-existing surface);
generating, based on the selection of the one or more wall tiles, a tile template comprising a plurality of tiles arranged in a pattern (e.g. [0096]: at the superimposed surface 10, a virtual grid (of tiles) applied on the pre-existing surface 8 (corresponding to a floor, in the example illustrated); preferably, only (the tiles which belong to) a portion of the virtual grid (grey area in Fig.5) is rendered graphically in the resulting image; Examiner’s note: only certain areas are superimposed, thus suggesting that a template is generated, comprising an arranged plurality of tiles that are repeated a plurality of times to encompass the area); and
generating an updated image of the scene by overlaying a visualization of the wall covering on the wall plane at least in part by overlaying the tile template onto the wall plane (e.g. [0095]: display 5 displays at least one image generated by the computer 6, wherein the pre-existing surface 8 is substituted by a superimposed surface 10 of the type previously selected by the user; preferably, the result is displayed in real time, relative to the acquisition of the image, in accordance with the lighting conditions of the room; as above, [0096]: only (the tiles which belong to) a portion of the virtual grid (grey area in Fig.5) is rendered graphically in the resulting image),
but does not explicitly teach the method, comprising:
receiving a selection of the image of a scene,
wherein the wall tiles are images of wall tiles.

However, Mutton teaches a method, comprising: 
receiving a selection of an image of a scene (e.g. [0032],[0034]-[0035]: once a level is selected, multiple viewing options may be presented (see Fig.4); clicking a designated mouse button while an area is highlighted activates a zoom view into the selected room for a close up 3D view of the area (see Fig.5); Fig.6 shows a room view of a selected room for a close up view of the area), 
wherein the material options are images of the materials (e.g. [0041],Fig.14: material options may be displayed in many ways, including data lists, thumbnail pictures, large pictures, information descriptions, links to products and websites).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Ampollini to select rooms and display images of options, in the same conventional manner as taught by Mutton as both deal with interior design. The motivation to combine the two would be that it would allow the user to select a room from a plurality of rooms in an interactive way, and it would allow the user to view how the different material options look. 

In regards to device claim 17 and medium claim 20, claim(s) 17, 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 17, 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, Ampollini discloses the use of a processor and medium in paragraphs [0075]-[0078].
	
In regards to claim 2, the combination of Ampollini and Mutton teaches a method, further comprising:
providing, on a viewer displayed in a user interface, a scene selector including indicators for a plurality of images of scenes, and wherein receiving the selection of the image of the scene comprises receiving a selection of one of the plurality of images of scenes included in the scene selector (e.g. Mutton as above, [0032],[0034]-[0035]: once a level is selected, multiple viewing options may be presented (see Fig.4); clicking a designated mouse button while an area is highlighted activates a zoom view into the selected room for a close up 3D view of the area (see Fig.5); Fig.6 shows a room view of a selected room for a close up view of the area).

In regards to claim 3, the combination of Ampollini and Mutton teaches a method, wherein the selected image of the scene is associated with a pre-selected wall plane, and wherein determining a wall plane in the image comprises determining the wall plane as the pre-selected wall plane (e.g. Ampollini, [0091]: the pre-existing surface may be suggested to the user as results of the segmenting; Examiner’s note: where Mutton is relied up for selecting an image of a scene (see [0032],[0034]-[0035])). 

In regards to claim 4, Ampollini teaches a method, wherein overlaying the tile template onto the wall plane comprises:
repeating the tile template on the wall plane a plurality of times (e.g. as above, [0096]: at the superimposed surface 10, a virtual grid (of tiles) applied on the pre-existing surface 8 (corresponding to a floor, in the example illustrated); preferably, only (the tiles which belong to) a portion of the virtual grid (grey area in Fig.5) is rendered graphically in the resulting image; Examiner’s note: only certain areas are superimposed, thus suggesting that a template is generated, comprising an arranged plurality of tiles that are repeated a plurality of times to encompass the area).

In regards to claim 12, Ampollini teaches a method, further comprising: 
capturing a plurality of images from a camera feed of a smartphone, wherein the plurality of images includes the image of the scene (e.g. [0090]: image acquisition device 2 acquires images of a room 7 either individually or in streaming (video clips)); and 
displaying a visualization of the wall plane on a display of the smartphone during capture of the plurality of images (e.g. as above, [0091]: pre-existing surface 8 may be suggested to the user as results of the segmenting (grey area in Figs. 3 and 4); also as above, [0095]: displayed in real time, relative to the acquisition of the image).

In regards to claim 13, Ampollini teaches a method, further comprising:
generating, by an augmented reality application (e.g. [0004]: augmented reality), the visualization as a virtual overlay of the wall plane on an image of a physical scene (e.g. as above, [0095]: display 5 displays at least one image generated by the computer 6, wherein the pre-existing surface 8 is substituted by a superimposed surface 10 of the type previously selected by the user; preferably, the result is displayed in real time, relative to the acquisition of the image; see also [0020]: the substitution occurs by superimposing and the digital representation of the new furnishing covering surface is also defined as "superimposed surface").

In regards to claim 15, Ampollini teaches a method, wherein generating the updated image comprises: generating the updated image to include lighting information (e.g. as above, [0095]: in accordance with the lighting conditions of the room; see also [0061]: an image is generated in which the pre-existing surface has been substituted, by superimposing, with the new furnishing covering surface selected previously; moreover, the intensity of the lights present in the digital representation is maintained also in the portions of image modified).

In regards to claim 18, Ampollini teaches a device, further comprising: 
an image capture device configured to capture the image of the scene, wherein receiving the image of the scene comprises receiving the image of the scene from the image capture device (e.g. [0090]: image acquisition device 2 acquires images of a room 7 either individually or in streaming (video clips)).

In regards to claim 19, Ampollini teaches a device, wherein the computing device is a smartphone (e.g. [0076]: portable device is a smartphone).

Claim(s) 5-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ampollini and Mutton as applied to claim 1 above, and further in view of Fein et al. (US 2010/0058268 A1).

In regards to claim 5, the combination of Ampollini and Mutton teaches the method of claim 1, but does not explicitly teach the method, wherein generating a tile template comprises:
determining a shape category of the one or more tiles in the selected one or more images of wall tiles; and
generating the tile template based, at least in part, on the determined shape category.

However, Fein teaches a method, wherein generating a tile template comprises:
determining a shape category of the one or more tiles in the selected one or more tiles (e.g. [0027]: a third layout option may request a shape and color of the tile, and a third selection can identify the shape and the color of the tile); and
generating the tile template based, at least in part, on the determined shape category (e.g. [0028]: the layout can be determined based on the one or more selection, the received dimensions of the one or more space, and the generated one or more area).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Ampollini and Mutton to select tile shape, in the same conventional manner as taught by Fein as both deal with interior design. The motivation to combine the two would be that it would allow the selection of different shapes of tiles and generating a layout based on selected tile shape.

In regards to claim 6, the combination of Ampollini, Mutton and Fein teaches a method, wherein determining a shape category comprises determining whether the shape of the one or more tiles in the selected one or more images of wall tiles is a rectangle shape, a square shape or a hexagonal shape (e.g. Fein as above, [0027]: may request a shape and color of the tile; Examiner’s note: while Fein does not disclose the different shapes of tiles, Ampollini shows in Fig.5 the use of square/rectangle tiles, which are widely known as a standard shape of tiles).

In regards to claim 10, the combination of Ampollini and Mutton teaches the method of claim 1, but does not explicitly teach the a method, further comprising:
storing the generated tile template on one or more non-transitory storage devices.

However, Fein teaches a method, further comprising:
storing the generated tile template on one or more non-transitory storage devices (e.g. [0030]: the layout can be saved on user computing device 102).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Ampollini and Mutton to store generated layouts, in the same conventional manner as taught by Fein as both deal with interior design. The motivation to combine the two would be that it would allow a user to save generated layouts as well as view/manipulate previously generated layouts at a later time.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ampollini and Mutton as applied to claim 1 above, and further in view of Ganeshmani (US 2020/0364324 A1).

In regards to claim 11, the combination of Ampollini and Mutton teaches the method of claim 1, but does not explicitly teach the method, wherein determining a wall plane comprises: 
extracting feature points from the scene in the image; and 
identifying the floor plane based on the extracted feature points.

However, Ganeshmani teaches a method, wherein determining a plane comprises: 
extracting feature points from the scene in the image (e.g. [0036]: using feature extraction through visual processing, the application can extract certain features in the images and use the extracted features to establish certain points which are coplanar; if the application establishes that the extracted points are coplanar, then the application can establish that the plane on which these points are located is the ground plane; the grouping of the feature points and the orientation of the phone can assist in determining the ground plane); and 
identifying the floor plane based on the extracted feature points (e.g. as above, [0036]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Ampollini and Mutton to identify planes, in the same conventional manner as taught by Ganeshmani as both deal with augmented reality. The motivation to combine the two would be that this would allow for a different method to identify wall and/or floor surfaces.

Allowable Subject Matter
Claim(s) 7-9, 14, 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 7-9, 14, 16 was/were carefully reviewed and a search with regards to independent claim(s) 1 and intervening claim(s) 4-5 (for claim 7) and claim(s) 15 (for claim 16) has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched. To note, claim(s) 8-9 are included because they depend on claim 7.

Regarding claim(s) 7-9 (and specifically independent claim(s) 1), the prior art search was found to neither anticipate nor suggest the method of claim 5, further comprising: determining, based on the determined shape category, an overlap between tiles in the tile template; and generating the tile template based, at least in part, on the determined overlap (emphasis added).

Regarding claim(s) 14 (and specifically independent claim(s) 1), the prior art search was found to neither anticipate nor suggest the method of claim 1, wherein generating the updated image comprises: applying a shader to the wall plane to determine segments of the wall plane that include pixels corresponding to wall; and rendering the visualization of the wall covering only on the segments of the wall plane determined to be wall (emphasis added).

Regarding claim(s) 16 (and specifically independent claim(s) 1), the prior art search was found to neither anticipate nor suggest the method of claim 15, wherein generating the updated image to include lighting information comprises: determining a luminance of each of the pixels in the image of the scene to generate a light map of the wall plane in the scene; and adjusting a value of pixels in the visualization of the wall covering based, at least in part, on the generated light map to generate a light-adjusted visualization of the wall covering, wherein generating the updated image comprises overlaying the light-adjusted visualization on the pixels along the wall plane determined to correspond to wall in the scene (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/               Examiner, Art Unit 2612                                                                                                                                                                                         

/JENNIFER MEHMOOD/               Supervisory Patent Examiner, Art Unit 2612